Concurring Opinions.
Marr, J.
By timely application in the court below, the respondent sought to have this cause removed into the Circuit Court of the United ‘States under the act of Congress approved third of March, 1875.
The case, in my opinion, was one of which the circuit court could not have taken jurisdiction, either by original process or by removal, and I concurred in the decree of this court affirming the judgment of the court below refusing to allow the removal.
The respondent applied for and obtained a writ of error, to have the decree of this court reviewed by the Supreme Court of the United States, ■and he gave bond, which was satisfactory to and was approved by the Chief Justice of- this court, to operate as a supersedeas.
The Attorney General now moves to have the decree of this court sent down to the district court in which the proceeding originated to be exe-cuted. In my opinion, this can not be done.
With a perfect conviction that there is no error in the decree of this court affirming the judgment of the court below, it is obvious that this is the precise question to be determined by the court having supervisory jurisdiction, the Supreme Court of the United States, and, from the moment the writ of error was allowed and the bond approved, this court ■ceased to have jurisdiction of the cause for any purpose whatsoever.
There is, in my opinion, but one Eederal question involved in this case, *404but one question which the Supreme Court of the United States can take-cognizance of, and with respect to which this court is subordinate to the Supreme Court of the United States, and that is, whether the respondent-was entitled to have the cause removed from the State court into the circuit court. This question depends purely and exclusively upon the laws-of the United States. The respondent claimed a right under the laws of the United States, the right to have the cause removed into the circuit court; and he claimed exemption under the laws of the United States-from the jurisdiction of the State court. This court, the tribunal of last resort under the laws and constitution of the State of Louisiana, decided that he was not entitled to the right and exemption asserted and relied upon by him. If this decision is not subject to revision by the Supreme-Court of the United States, it is not possible to imagine what decision of a State court of last resort would be subject to appeal or writ of error.
So far as the right to the benefit of the writ of error is concerned, it is-not a question as to whether the State court decided correctly; the whole inquiry is limited and within a very narrow compass: Did the court pass upon and determine a question arising under the laws and constitution of the United States ? Did the party demanding the writ of error claim a right or exemption under the laws and constitution of the United States; and was the decision against the right or exemption thus asserted and claimed ?
It is the law of the United States alone which gives the right of removal; it is the law of the United States alone which exempts the party who claims the right of removal from the authority and jurisdiction of the State court, and in order to determine whether the State court had jurisdiction it was necessary to decide whether the asserted right of removal, the exemption claimed, actually existed in the given case under the laws and constitution of the United States, and the State court of last resort having decided that the right and exemption did not exist, there is no remedy or relief for respondent except by resort to the Supreme Court of the United States, properly vested with jurisdiction in all such cases.
This court may have decided correctly; if so, the decree will be affirmed by the Supreme Court of the United States. This court may have erred;, if so, the court below was without jurisdiction, this court was without-jurisdiction, and the whole proceeding was coram non judice, and absolutely void. And yet this error can be corrected only by the Supreme-Court of the United States.
Conceding that is a proper case for writ of error, it is urged that the-judgment may be executed provisionally, and that the public interest demands that it shall be executed provisionally. But this proposition is-not tenable. The writ of error does not necessarily operate as a super*405¡sedeas, but if it is taken, and sufficient bonds given within the time limited by the laws of the United States, the supersedeas is a mere matter of course, a necessary legal consequence.
When the respondent had obtained an order of appeal to this court, •and had given the requisite bond, the court below was divested of jurisdiction, and this court would have interfered, by prohibition, if necessary, to prevent any attempt to execute the judgment appealed from-until the matter could be-heard and determined in this court. Why ? Because it was the right of the respondent to appeal; it was his. right to make that appeal suspensive; and the appellate court was bound to protect him in the enjoyment and exercise of that right. By what process of reasoning can it be shown that the appeal which vested jurisdiction in this court necessarily .suspended the execution of the judgment, if the writ of error which vests jurisdiction in the Supreme Court of the United States, leaves this court free to order the execution of its decree?
Appeals and writs of error are very frequently frivolous; they are often taken merely for the purpose of delay, without a hope of ultimate s'uc■cess. Great inconvenience, loss, and injury may be occasioned to individuals and to the public by improper resort to appellate tribunals, but if the party cast in a suit chooses to invoke the aid of an appellate court having jurisdiction, his right to do so can not be denied and should not be abridged, and it is better for individuals, better for the public, to suffer the inconvenience of delay and temporary suspension in the enforcement of a right than to incur the risk of depriving one of the right to have his complaint heard and determined in the highest judicial tribunal having jurisdiction.
There may be some question as to whether this is “ a suit at law or in equity,” within the meaning of the act of Congress. In my opinion it is a suit at law. But if I had any doubt on that point, I should give the respondent the benefit of that doubt,'andT would prefer, in any case, to err in favor of the right of appeal rather than risk doing the wrong of refusing that right improperly.
I concur in the opinion and conclusions of Justice Spencer that the rule should be discharged.
Egan. J.
The writ of error having been granted, and a sufficient bond given to operate a supersedeas under the act of Congress, I am unwilling, in this case, to disregard it by making the rule absolute. The considerations of public policy and State necessity which may operate in i such cases to prevent interference through the Federal courts with the operations of any department of a State government are certainly very ..grave and entitled to due weight, but should probably be taken into ac*406count before granting the writ of error, a matter with which this court, as such, has nothing to do. In case of doubt, I should always incline to give every litigant the benefit of every legal remedy. I think, however, that the tendency to trench upon the jurisdiction of the State courts latterly displayed, and to transfer causes with too much facility, should not be encouraged by us. That it has not been in the present case is manifest from our decree making the mandamus peremptory. Neither am I prepared to say that in a case, which in itself involves no Federal question any party may, by mere frivolous application for removal from a State court to a Federal court, entitle, himself, as a matter of right, to a writ of error for that reason. By reason, however, of the present attitude of this case, and of the circumstances attending it, I concur in the discharge of the present rule. .... .